El Juez Asociado SeñOR Hutchison,
emitió la opinión del tribunal.
La Santini Fertilizer Co. entabló acción en cobro de dinero contra Fernando G-onzález en la Corte de Distrito de San Juan y embargó toda acción, derecho, participación, tí-tulo e interés que el demandado pudiera tener un en predio de terreno (o de un condominio proindiviso de por mitad sobre el mismo) inscrito a nombre de la esposa del deman-dado Rosa Pedraza de González, y en 80 cuerdas de caña que allí crecían. Posteriormente la demandante dedujo pleito de injunction en la Corte de Distrito de Humacao contra Fernando González, Petronila González Pedraza, Antonio Gonzá-lez y la Central Pasto Viejo Inc., para impedir el corte, arras-tre y molienda de la caña en cuestión y para impedir que se le entregara el producido a Petronila González. La Corte de Distrito de Humacao expidió, y más tarde anuló una orden de injunction preliminar.
La moción solicitando que se anulara la orden de injunction preliminar (restraining order) parece que fué sometida por la prueba que las partes ya habían aducido, pero los autos ante nos no contienen exposición del caso o transcripción de la evidencia alguna. La confirmación o la desestimación del" recurso estarían justificadas por ese solo fundamento, pero se ha sometido el caso por sus méritos, y dirimiremos las contenciones sobre las cuales se ha insistido más por los letrados de la apelante. En síntesis son que la corte inferior erró al considerar la cuestión de título sobre la caña, a falta de cualquier controversia respecto a este extremo, de-bido al hecho de que se dejó de probar que se hiciera alega-ción de propiedad en la Corte de Distrito de San Juan; que. cierta escritura de enajenación de 54 cuerdas de caña fechada', el 7 de febrero de 1927 otorgada por Josefa B. González, así; como un contrato de refacción agrícola celebrado el 15 de... *760noviembre de 1926, no establecen el; heebo de la propiedad, toda vez que se otorgaron después de haberse hecho el asiento en el registro de la propiedad el 7 de julio de 1926; • que los casos de Sucesión de Pérez v. Márquez, 19 D.P.R. 727, Martínez et al. v. Soto, 32 D.P.R. 609 y Trujillo Mercado v. Rodríguez, 22 D.P.R. 132 citados por el juez de distrito no son aplicablés; que la corte inferior también erró al sostener que no se había alegado ni probado daño irreparable alguno.
 Inferimos del alegato de la apelante que los querellados habían presentado en evidencia dos escrituras otorgadas en 1917 tendientes a demostrar que los terrenos embargados por la Santini Fertilizer Co. eran un bien privativo de la esposa, Rosa González, y que estas escrituras habían sido debidamente inscritas en el registro de la propiedad, después de haberse hecho una anotación preventiva de embargo, pero antes de que se instituyera el procedimiento de injunction. Por consiguiente, la propiedad embargada era inscribible a nombre de la esposa como privativa de ella, al tiempo de radicarse la petición de injunction. Esto era más que suficiente para destruir cualquier presunción respecto al carácter de gananciales de los bienes inmuebles ya inscritos a nombre de la esposa.
Dé una certificación en forma narrativa expedida a ins-tancias del demandante por el Secretario de la Corte de Dis-trito de San Juan aparece que antes de que se radicara la petición de injunction, Rosa y Demetria Pedraza habían pre-sentado en la Corte de Distrito de San Juan su reclamación como dueñas de las 161 cuerdas de terreno embargadas en la acción original. La caña en estado de crecimiento había sido Embargada como parte del inmueble. La teoría del embargo fué que el demandado Fernando González tenía una partici-pación en los terrenos inscritos a nombre de su esposa Rosa Pedraza. Esta teoría descansaba por completo en la presun-ción relativa al carácter ganancial de esos terrenos. El'em-bargo no afectó el título de la consorte a sus bienes privati-vos, ni creó gravamen alguno sobre ellos.
*761Puede muy bien concebirse que Fernando González haya tenido alguna participación en la caña que se cultivaba en la finca privativa de su esposa, pero el peso de la prueba recaía sobre la peticionaria en el procedimiento de injunction para demostrarlo. La presunción de que la caña era un bien ganancial se’ esfumó con la presunción respecto al carácter ganancial que tenía el terreno. Incumbía entonces a la pe-ticionaria establecer algún otro fundamento para su remedio en equidad. Por tanto, la corte de distrito no erró al dene-gar el injunction y al anular la orden preliminar, ni" al basar su actuación en los casos arriba citados.
También estamos de acuerdo con la conclusión del juez de distrito en cuanto a la ausencia de algo que demostrara la existencia de daños irreparables. Si en lo futuro esos terrenos resultaran ser bienes gananciales según alega la peticionaria, nada hay que demuestre que la participación del esposo en ellos no sería suficiente para satisfacer la sentencia en el pleito original.' Ni hay nada que demuestre que los demandados en el procedimiento de injunction son insolventes o no puedan responder de daños y perjuicios en caso de que den malas cuentas de los bienes embargados o de su producido.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Aldrey está conforme con la sen-tencia.